Exhibit 10.1

 

 

 

 

ST. JUDE MEDICAL, INC.

 

2016 STOCK INCENTIVE PLAN

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

PURPOSE

1

 

 

 

SECTION 2.

DEFINITIONS

1

 

 

 

SECTION 3.

ADMINISTRATION

4

 

 

 

(a)

Power and Authority of the Committee

4

(b)

Delegation

5

(c)

Power and Authority of the Board of Directors

5

 

 

 

SECTION 4.

SHARES AVAILABLE FOR AWARDS

5

 

 

 

(a)

Shares Available

5

(b)

Counting Shares

6

(c)

Adjustments

7

(d)

Award Limitations Under the Plan

7

 

 

 

SECTION 5.

ELIGIBILITY

7

 

 

 

SECTION 6.

AWARDS

8

 

 

 

(a)

Options

8

(b)

Stock Appreciation Rights

8

(c)

Restricted Stock and Restricted Stock Units

9

(d)

Dividend Equivalents

9

(e)

Performance Awards

10

(f)

Stock Awards

10

(g)

Other Stock-Based Awards

10

(h)

General

10

 

 

 

SECTION 7.

AMENDMENT AND TERMINATION; CORRECTIONS

12

 

 

 

(a)

Amendments to the Plan

12

(b)

Amendments to Awards

13

(c)

Correction of Defects, Omissions and Inconsistencies

13

 

 

 

SECTION 8.

INCOME TAX WITHHOLDING

13

 

 

 

SECTION 9.

GENERAL PROVISIONS

14

 

 

 

(a)

No Rights to Awards

14

(b)

Award Agreements

14

(c)

No Rights of Shareholders

14

(d)

No Limit on Other Compensation Plans or Arrangements

14

 

i

--------------------------------------------------------------------------------


 

(e)

No Right to Employment or Directorship

14

(f)

Governing Law

14

(g)

Severability

14

(h)

No Trust or Fund Created

15

(i)

Securities Matters

15

(j)

No Fractional Shares

15

(k)

Headings

15

 

 

 

SECTION 10.

CLAWBACK AND RECOUPMENT

15

 

 

 

SECTION 11.

EFFECTIVE DATE OF THE PLAN

15

 

 

 

SECTION 12

TERM OF THE PLAN

 

 

ii

--------------------------------------------------------------------------------


 

ST. JUDE MEDICAL, INC.
2016 STOCK INCENTIVE PLAN

 

Section 1.                                           Purpose.

 

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s shareholders.

 

Section 2.                                           Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Affiliate” shall mean (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

(b)                                 “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Dividend
Equivalent, Performance Award, Stock Award or Other Stock-Based Award granted
under the Plan.

 

(c)                                  “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing an Award granted
under the Plan.  Each Award Agreement shall be subject to the applicable terms
and conditions of the Plan and any other terms and conditions (not inconsistent
with the Plan) determined by the Committee.

 

(d)                                 “Board” shall mean the Board of Directors of
the Company.

 

(e)                                  “Change in Control” shall mean:

 

(i)                                     the acquisition by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
other than the Company or any of its Affiliates, or any employee benefit plan of
the Company and/or one or more of its Affiliates, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either the then outstanding Shares or the combined voting power of the
Company’s then outstanding voting securities in a transaction or series of
transactions; or

 

(ii)                                  individuals who, as of the date of grant
of an Award, constitute the Board (generally the “Directors” and as of the date
of grant, the “Continuing Directors”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a Director
subsequent to the date of grant whose nomination for election was approved in
advance by a vote of at least three-quarters of the Continuing Directors (other
than a nomination of an individual whose initial assumption of office is in
connection with an actual or threatened solicitation with

 

--------------------------------------------------------------------------------


 

respect to the election or removal of the Directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A under the Exchange Act) shall be
deemed to be a Continuing Director; or

 

(iii)                               the consummation of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company.

 

No Award Agreement shall provide for accelerated exercisability of any Award or
the lapse of restrictions relating to any Award in connection with a change in
control event other than a Change in Control.

 

(f)                                   “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(g)                                  “Committee” shall mean the Compensation
Committee of the Board or any successor committee of the Board designated by the
Board to administer the Plan.  The Committee shall be comprised of not less than
such number of Directors as shall be required to permit Awards granted under the
Plan to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.

 

(h)                                 “Company” shall mean St. Jude Medical, Inc.,
a Minnesota corporation, or any successor corporation.

 

(i)                                     “Director” shall mean a member of the
Board.

 

(j)                                    “Dividend Equivalent” shall mean any
right granted under Section 6(d) of the Plan.

 

(k)                                 “Eligible Person” shall mean any employee,
officer, consultant, advisor or non-employee Director providing services to the
Company or any Affiliate whom the Committee determines to be an Eligible
Person.  An Eligible Person must be a natural person.

 

(l)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(m)                             “Fair Market Value” shall mean, with respect to
any property (including, without limitation, any Shares or other securities),
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee in accordance with
Section 409A of the Code.  Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Fair Market Value of Shares on a given date for
purposes of the Plan shall be the closing sale price of the Shares on the New
York Stock Exchange as reported in the consolidated transaction reporting system
on such date or, if such Exchange is not open for trading on such date, on the
most recent preceding date when such Exchange is open for trading.

 

2

--------------------------------------------------------------------------------


 

(n)                                 “Full Value Award”  shall mean any Award
other than an Option, Stock Appreciation Right or similar Award, the value of
which is based solely on an increase in the value of the Shares after the date
of grant of such Award.

 

(o)                                 “Incentive Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

(p)                                 “Non-Qualified Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is not intended to be an
Incentive Stock Option.

 

(q)                                 “Option” shall mean an Incentive Stock
Option or a Non-Qualified Stock Option.

 

(r)                                    “Other Stock-Based Award” shall mean any
right granted under Section 6(g) of the Plan.

 

(s)                                   “Participant” shall mean an Eligible
Person designated to be granted an Award under the Plan.

 

(t)                                    “Performance Award” shall mean any right
granted under Section 6(e) of the Plan.

 

(u)                                 “Performance Goal” shall mean one or more of
the following performance goals, either individually or alternatively or in any
combination, applied on a corporate, subsidiary, division, business unit or line
of business basis:  sales, revenue, costs, expenses, earnings (including one or
more of net profit after tax, gross profit, operating profit, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings), earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, operating income
margin, net income, margins (including one or more of gross, operating and net
income margins), returns (including one or more of return on actual or pro forma
assets, net assets, equity, investment, capital and net capital employed),
shareholder return (including total shareholder return relative to an index or
peer group), stock price, economic value added, cash generation, cash flow, unit
volume, working capital, market share, cost reductions and strategic plan
development and implementation.  Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance
criteria.  To the extent consistent with Section 162(m), the Committee may, when
it establishes performance criteria, also specify excludable charges or other
items related to an event or occurrence which the Committee determines should
appropriately be excluded, including but not limited to (X) asset-write downs,
litigation or claim judgments or settlements, reorganizations, the impact of
acquisitions and divestitures, restructurings, discontinued operations, early
extinguishment of debt, extraordinary items, and other unusual or non-recurring
charges, (Y) foreign exchange gains and losses or an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (Z) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles (or
other accounting principles which may then be in effect).

 

3

--------------------------------------------------------------------------------


 

(v)                                 “Person” shall mean any individual or
entity, including a corporation, partnership, limited liability company,
association, joint venture or trust.

 

(w)                               “Plan” shall mean this St. Jude Medical, Inc.
2016 Stock Incentive Plan, as amended from time to time.

 

(x)                                 “Prior Plans” shall mean the St. Jude
Medical, Inc. 2007 Stock Incentive Plan, the St. Jude Medical, Inc. 2006 Stock
Plan, the St. Jude Medical, Inc. 2002 Stock Plan, the St. Jude Medical, Inc.
2000 Stock Plan, and the St. Jude Medical, Inc. 1997 Stock Option Plan, each as
amended from time to time.

 

(y)                                 “Restricted Stock” shall mean any Share
granted under Section 6(c) of the Plan.

 

(z)                                  “Restricted Stock Unit” shall mean any unit
granted under Section 6(c) of the Plan evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.

 

(aa)                          “Rule 16b-3” shall mean Rule 16b-3 promulgated by
the Securities and Exchange Commission under the Exchange Act or any successor
rule or regulation.

 

(bb)                          “Section 162(m)” shall mean Section 162(m) of the
Code, any successor provision and the applicable guidance thereunder.

 

(cc)                            “Section 409A” shall mean Section 409A of the
Code, any successor provision and the applicable guidance thereunder.

 

(dd)                          “Shares” shall mean shares of Common Stock, par
value of $0.10 per share, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under Section 4(c)
of the Plan.

 

(ee)                            “Stock Appreciation Right” shall mean any right
granted under Section 6(b) of the Plan.

 

(ff)                              “Stock Award” shall mean any Share granted
under Section 6(f) of the Plan.

 

Section 3.                                           Administration.

 

(a)                                 Power and Authority of the Committee.  The
Plan shall be administered by the Committee.  Subject to the express provisions
of the Plan and to applicable law, the Committee shall have full power and
authority to:  (i) designate Participants; (ii) determine the type or types of
Awards to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or the method by which payments or other
rights are to be calculated in connection with) each Award; (iv) determine the
terms and conditions of any Award or Award Agreement, including, without
limitation, the terms and conditions relating to a Change in Control; (v) amend
the terms and conditions of any Award or Award Agreement, provided, however,
that, except as otherwise provided in Section 4(c) hereof, the Committee shall
not reprice, adjust or amend the exercise price of Options or the grant price of
Stock Appreciation Rights previously awarded to any Participant, whether through
amendment, cancellation and

 

4

--------------------------------------------------------------------------------


 

replacement grant (of any type of Award), cash buyout or any other means; (vi)
accelerate the exercisability of any Award or the lapse of restrictions relating
to any Award, provided, however, that the acceleration of such Award shall not
result in an exercise or vesting date that is less than the minimum required for
such Award under the terms of the Plan except for acceleration in the event of
the Participant’s death, disability or retirement or a Change in Control of the
Company; (vii) determine whether, to what extent and under what circumstances
Awards may be exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended; (viii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award under
the Plan shall be deferred either automatically or at the election of the holder
of the Award or the Committee; (ix) interpret and administer the Plan and any
instrument or agreement, including any Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.

 

(b)                                 Delegation.  The Committee may delegate its
powers and duties under the Plan to one or more Directors (including a Director
who is also an officer of the Company) or a committee of Directors, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion; provided, however, that the Committee shall not delegate its
powers and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m), applicable exchange rules or applicable
corporate law.

 

(c)                                  Power and Authority of the Board of
Directors.  Notwithstanding anything to the contrary contained herein, (i) the
Board may, at any time and from time to time, without any further action of the
Committee, exercise the powers and duties of the Committee under the Plan,
unless the exercise of such powers and duties by the Board would cause the Plan
not to comply with the requirements of Rule 16b-3 or Section 162(m) of the Code
and (ii) only the Committee (or another committee of the Board comprised of
directors who qualify as independent directors within the meaning of the
independence rules of any applicable securities exchange where the Shares are
then listed) may grant Awards to Directors who are not also employees of the
Company or an Affiliate.

 

Section 4.                                           Shares Available for
Awards.

 

(a)                                 Shares Available.  Subject to adjustment as
provided in Section 4(c) of the Plan, the aggregate number of Shares that may be
issued under all Awards under the Plan shall be 27,000,000 Shares.  Shares to be
issued under the Plan will be authorized but unissued Shares or Shares that have
been reacquired by the Company and designated as treasury shares.  On and after
shareholder approval of this Plan as provided in Section 11, no awards shall be
granted

 

5

--------------------------------------------------------------------------------


 

under the Prior Plans (although all outstanding awards previously granted under
the Prior Plans shall remain outstanding and subject to the terms of the Prior
Plans).  No Shares subject to any outstanding awards under the Prior Plans that
are forfeited, cancelled or reacquired by the Company shall become available for
re-issuance under this Plan.

 

(b)                                 Counting Shares.  For purposes of this
Section 4, except as set forth in Section 4(b)(i) below, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

 

(i)                                     Full Value Awards.  With respect to any
Full Value Awards granted under the Plan, the number of Shares available for
Awards under the Plan shall be reduced by 3.5 Shares for each Share covered by
such Award or to which such Award relates.

 

(ii)                                  Shares Added Back to Reserve.  Subject to
the limitations in (iii) below, if any Shares covered by an Award or to which an
Award relates are not purchased or are forfeited or are reacquired by the
Company, or if an Award otherwise terminates or is cancelled without delivery of
any Shares, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such forfeiture, reacquisition by the Company, termination or cancellation,
shall again be available for granting Awards under the Plan.  With respect to
Full Value Awards, when determining the Shares added back to the aggregate
reserve, the number of Shares added back shall be determined in the same manner
as such Shares were counted in Section 4(b)(i) above.

 

(iii)                               Shares Not Added Back to Reserve. 
Notwithstanding anything to the contrary in (ii) above, the following Shares
will not again become available for issuance under the Plan: (A) any Shares
which would have been issued upon any exercise of an Option but for the fact
that the exercise price was paid by a “net exercise” or any Shares tendered in
payment of the exercise price of an Option; (B) any Shares withheld by the
Company or Shares tendered to satisfy any tax withholding obligation with
respect to an Option or Stock Appreciation Right; (C) Shares covered by a
stock-settled Stock Appreciation Right issued under the Plan that are not issued
in connection with settlement in Shares upon exercise; or (D) Shares that are
repurchased by the Company using Option exercise proceeds.  (For avoidance of
doubt, any Shares withheld by the Company or Shares tendered to satisfy any tax
withholding obligation on Full Value Awards shall be added back to the Share
reserve as provided in Section 4(b)(ii) above.)

 

(iv)                              Cash-Only Awards.  Awards that do not entitle
the holder thereof to receive or purchase Shares shall not be counted against
the aggregate number of Shares available for Awards under the Plan.

 

(v)                                 Substitute Awards Relating to Acquired
Entities.  Shares issued under Awards granted in substitution for awards
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Adjustments.  In the event that any
dividend (other than a regular cash dividend) or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or other property) that thereafter may be made the subject
of Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase or exercise price
with respect to any Award and (iv) the limitations contained in Section 4(d) of
the Plan.

 

(d)                                 Award Limitations Under the Plan.

 

(i)                                     Section 162(m) Limitation for Certain
Types of Awards.  No Eligible Person may be granted Options or Stock
Appreciation Rights for more than 750,000 Shares (subject to adjustment as
provided in Section 4(c) of the Plan) in the aggregate in any calendar year.  No
Eligible Person may be granted Performance Awards denominated in Shares for more
than 250,000 Shares (subject to adjustment as provided in Section 4(c) of the
Plan) in the aggregate in any calendar year.  The maximum amount payable
pursuant to all Performance Awards denominated in cash to any Participant in the
aggregate in any calendar year shall be $9,000,000 in value.

 

(ii)                                  Limitation for Awards Granted to
Non-Employee Directors.  No Director who is not also an employee of the Company
or an Affiliate may be granted any Award or Awards denominated in Shares that
exceed in the aggregate $500,000 (such value computed as of the date of grant in
accordance with applicable financial accounting rules) in any calendar year. 
The foregoing limit shall not apply to any Award made pursuant to any election
by the Director to receive an Award in lieu of all or a portion of annual and
committee retainers and meeting fees.

 

Section 5.                                           Eligibility.

 

Any Eligible Person shall be eligible to be designated as a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

7

--------------------------------------------------------------------------------


 

Section 6.                                           Awards.

 

(a)                                 Options.  The Committee is hereby authorized
to grant Options to Eligible Persons with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine:

 

(i)                                     Exercise Price.  The purchase price per
Share purchasable under an Option shall be determined by the Committee and shall
not be less than 100% of the Fair Market Value of a Share on the date of grant
of such Option; provided, however, that the Committee may designate a per share
exercise price below Fair Market Value on the date of grant if the Option is
granted in substitution for a stock option previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(ii)                                  Option Term.  The term of each Option
shall be fixed by the Committee but shall not be longer than 8 years from the
date of grant.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, net exercise or any combination thereof, having a Fair Market Value on
the exercise date equal to the applicable exercise price) in which, payment of
the exercise price with respect thereto may be made or deemed to have been made;
provided, however, that except as provided in Section 6(h)(vii) hereof, no
Option shall be exercisable in full over a period of less than three years from
the date of grant (or, in the case of exercise based upon the attainment of
Performance Goals or other performance-based objectives, over a period of less
than one year measured from the commencement of the period over which
performance is evaluated).

 

(b)                                 Stock Appreciation Rights.  The Committee is
hereby authorized to grant Stock Appreciation Rights to Eligible Persons subject
to the terms of the Plan and any applicable Award Agreement.  A Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive upon exercise thereof the excess of (i) the Fair Market Value
of one Share on the date of exercise over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
per share grant price below Fair Market Value on the date of grant if the Stock
Appreciation Right is granted in substitution for a stock appreciation right
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.  Subject to the terms of the Plan and any applicable Award
Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee; provided, however,
that the term of each Stock Appreciation Right shall not be longer than 8 years
from the date of grant; and provided further, that except as provided in Section
6(h)(vii) hereof, no Stock Appreciation Right shall be exercisable in full over
a period of less than three years from the date of grant (or, in the case of
exercise based upon the attainment of Performance Goals or other
performance-based objectives, over a period of less than one year measured from
the commencement of the

 

8

--------------------------------------------------------------------------------


 

period over which performance is evaluated).  The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate.

 

(c)                                  Restricted Stock and Restricted Stock
Units.  The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate; provided, however, that except
as provided in Section 6(h)(vii) hereof, no Restricted Stock or Restricted Stock
Unit shall become vested in full over a period of less than three years from the
date of grant (or, in the case of vesting based upon the attainment of
Performance Goals or other performance-based objectives, over a period of less
than one year measured from the commencement of the period over which
performance is evaluated).

 

(ii)                                  Issuance and Delivery of Shares.  Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company or held in nominee name by the stock transfer agent or brokerage
service selected by the Company to provide such services for the Plan.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock that is no longer
subject to restrictions shall be delivered (including by updating the book-entry
registration) to the Participant promptly after the applicable restrictions
lapse or are waived.  In the case of Restricted Stock Units, no Shares shall be
issued at the time such Awards are granted.  Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units
evidencing the right to receive Shares, such Shares shall be issued and
delivered to the holder of the Restricted Stock Units.

 

(iii)                               Forfeiture.  Except as otherwise determined
by the Committee or as provided in an Award Agreement, upon a Participant’s
termination of employment or service or resignation or removal as a Director (in
either case, as determined under criteria established by the Committee) during
the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

 

(d)                                 Dividend Equivalents.  The Committee is
hereby authorized to grant Dividend Equivalents to Eligible Persons under which
the Participant shall be entitled to receive payments (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of cash dividends paid by the Company to
holders of

 

9

--------------------------------------------------------------------------------


 

Shares with respect to a number of Shares determined by the Committee.  Subject
to the terms of the Plan and any applicable Award Agreement, such Dividend
Equivalents may have such terms and conditions as the Committee shall
determine.  Notwithstanding the foregoing, (i) the Committee may not grant
Dividend Equivalents to Eligible Persons in connection with grants of Options,
Stock Appreciation Rights or other Awards the value of which is based solely on
an increase in the value of the Shares after the date of grant of such Award,
and (ii) no dividend or Dividend Equivalent payments shall be made to a
Participant with respect to any Performance Award or other Award subject to
performance-based vesting conditions prior to the date on which all conditions
or restrictions relating to such Award (or portion thereof to which the dividend
or Dividend Equivalent relates) have been satisfied, waived or lapsed.

 

(e)                                  Performance Awards.  The Committee is
hereby authorized to grant to Eligible Persons Performance Awards which are
intended to be “qualified performance-based compensation” within the meaning of
Section 162(m).  A Performance Award granted under the Plan may be payable in
cash or in Shares (including, without limitation, Restricted Stock). 
Performance Awards shall, to the extent required by Section 162(m), be
conditioned solely on the achievement of one or more objective Performance
Goals, and such Performance Goals shall be established by the Committee within
the time period prescribed by, and shall otherwise comply with the requirements
of, Section 162(m).  Subject to the terms of the Plan and any applicable Award
Agreement, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee.  The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Performance Awards to the extent required by Section 162(m).

 

(f)                                   Stock Awards.  The Committee is hereby
authorized to grant to Eligible Persons Shares without restrictions thereon, as
deemed by the Committee to be consistent with the purpose of the Plan.  Subject
to the terms of the Plan and any applicable Award Agreement, such Stock Awards
may have such terms and conditions as the Committee shall determine.

 

(g)                                  Other Stock-Based Awards.  The Committee is
hereby authorized to grant to Eligible Persons such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan.  The Committee shall determine the
terms and conditions of such Awards, subject to the terms of the Plan and the
Award Agreement.  No Award issued under this Section shall contain a purchase
right or an option-like exercise feature.

 

(h)                                 General.

 

(i)                                     Consideration for Awards.  Awards may be
granted for no cash consideration or for any cash or other consideration as may
be determined by the Committee or required by applicable law.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate. 
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards.  Subject to
the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, Shares, other securities, other
Awards or other property, or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee.  Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments; provided that the timing of any deferred payments shall be
determined at the time of grant, except to the extent otherwise permitted under
Section 409A of the Code.

 

(iv)                              Term of Awards.  The term of each Award shall
be for a period not longer than 10 years from the date of grant; provided,
however, that the term of each Option and Stock Appreciation Right shall not be
longer than 8 years from the date of grant.

 

(v)                                 Limits on Transfer of Awards.  Except as
otherwise provided by the Committee or the terms of this Plan, no Award and no
right under any such Award (other than any fully vested and unrestricted Shares
issued pursuant to any Award) shall be transferable by a Participant other than
by will or by the laws of descent and distribution.  The Committee may establish
procedures as it deems appropriate for a Participant to designate a Person or
Persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death.  The Committee, in its discretion and
subject to such additional terms and conditions as it determines, may permit a
Participant to transfer a Non-Qualified Stock Option to any “family member” (as
such term is defined in the General Instructions to Form S-8 (or any successor
to such Instructions or such Form) under the Securities Act of 1933, as amended)
at any time that such Participant holds such Option, provided that such
transfers may not be for value (i.e., the transferor may not receive any
consideration therefor) and the family member may not make any subsequent
transfers other than by will or by the laws of descent and distribution.  Each
Award under the Plan or right under any such Award shall be exercisable during
the Participant’s lifetime only by the Participant (except as provided herein or
in an Award Agreement or amendment thereto relating to a Non-Qualified Stock
Option) or, if permissible under applicable law, by the Participant’s guardian
or legal representative.  No Award or right under any such Award (other than any
fully vested and unrestricted Shares issued thereunder) may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

 

11

--------------------------------------------------------------------------------


 

(vi)                              Restrictions; Securities Exchange Listing. 
All Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.  If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.

 

(vii)                           Certain Limitations on Awards.  Notwithstanding
anything to the contrary in this Section 6, a maximum of five percent (5%) of
the aggregate number of Shares available for issuance under this Plan may be
issued as Options, Stock Appreciation Rights, Restricted Stock or Restricted
Stock Units that do not comply with the applicable three-year or one-year
minimum vesting requirements set forth in this Plan.  For purposes of counting
Shares against the five percent (5%) limitation, the Share counting rules under
Sections 4(a) and 4(b) of this Plan apply.

 

(viii)                        Section 409A Provisions.  Notwithstanding anything
in the Plan or any Award Agreement to the contrary, to the extent that any
amount or benefit that constitutes “deferred compensation” to a Participant
under Section 409A is otherwise payable or distributable to a Participant under
the Plan or any Award Agreement solely by reason of the occurrence of a Change
in Control or due to the Participant’s disability or “separation from service”
(as such term is defined under Section 409A), such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless the Committee determines in good faith that (i) the circumstances giving
rise to such Change in Control, disability or separation from service meet the
definition of a change in control event, disability, or separation from service,
as the case may be, under Section 409A, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A. 
Any payment or distribution that otherwise would be made to a Participant who is
a specified employee (as determined by the Committee in good faith) on account
of separation from service may not be made before the date which is six months
after the date of the Specified Employee’s separation from service (or if
earlier, upon the specified employee’s death) unless the payment or distribution
is exempt from the application of Section 409A.  A “specified employee” shall
mean a specified employee as defined in Section 409A, determined in accordance
with procedures established by the Company and applied uniformly with respect to
all plans maintained by the Company that are subject to Section 409A.

 

Section 7.                                           Amendment and Termination;
Corrections.

 

(a)                                 Amendments to the Plan.  The Board may
amend, alter, suspend, discontinue or terminate the Plan at any time; provided,
however, that, notwithstanding any other provision of the Plan or any Award
Agreement, prior approval of the shareholders of the Company shall be required
for any amendment to the Plan that:

 

12

--------------------------------------------------------------------------------


 

(i)                                     requires shareholder approval under the
rules or regulations of the Securities and Exchange Commission, the New York
Stock Exchange or any other securities exchange that are applicable to the
Company;

 

(ii)                                  increases the number of shares authorized
under the Plan as specified in Sections 4(a) and 4(b) of the Plan;

 

(iii)                               increases the number of shares subject to
the limitations contained in Section 4(d) of the Plan;

 

(iv)                              permits cash buyouts or repricing of Options
or Stock Appreciation Rights which is prohibited by Section 3(a)(v) of the Plan;

 

(v)                                 permits the award of Options or Stock
Appreciation Rights at a price less than 100% of the Fair Market Value of a
Share on the date of grant of such Option or Stock Appreciation Right, contrary
to the provisions of Sections 6(a)(i) and 6(b)(ii) of the Plan;

 

(vi)                              would cause Section 162(m) of the Code to
become unavailable with respect to the Plan; and

 

(vii)                           reduces the minimum vesting requirements for
Options contrary to the provisions of Section 6(a)(iii), for Stock Appreciation
Rights contrary to the provisions of Section 6(b) or for Restricted Stock or
Restricted Stock Units contrary to the provisions of Section 6(c)(i).

 

(b)                                 Amendments to Awards.  Subject to the
provisions of the Plan, the Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively.  Except
as otherwise provided in the Plan, the Committee may amend, alter, suspend,
discontinue or terminate any outstanding Award, prospectively or retroactively,
but no such action may adversely affect the rights of the holder of such Award
without the consent of the Participant or holder or beneficiary thereof.

 

(c)                                  Correction of Defects, Omissions and
Inconsistencies.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any Award or Award Agreement in
the manner and to the extent it shall deem desirable to implement or maintain
the effectiveness of the Plan.

 

Section 8.                                           Income Tax Withholding.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of

 

13

--------------------------------------------------------------------------------


 

(or the lapse of restrictions relating to) such Award with a Fair Market Value
equal to the amount of such taxes (but only to the extent necessary to satisfy
minimum statutory withholding requirements if required by ASC Topic 718 to avoid
adverse accounting treatment) or (b) delivering to the Company Shares other than
Shares issuable upon exercise or receipt of (or the lapse of restrictions
relating to) such Award with a Fair Market Value equal to the amount of such
taxes.  The election, if any, must be made on or before the date that the amount
of tax to be withheld is determined.

 

Section 9.                                           General Provisions.

 

(a)                                 No Rights to Awards.  No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan.  The
terms and conditions of Awards need not be the same with respect to any
Participant or with respect to different Participants.

 

(b)                                 Award Agreements.  No Participant shall have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been signed by the Participant if requested by the Company,
or until such Award Agreement is delivered and accepted through an electronic
medium in accordance with procedures established by the Company.  An Award
Agreement need not be signed by a representative of the Company unless required
by the Committee.

 

(c)                                  No Rights of Shareholders.  Except with
respect to Restricted Stock and Stock Awards, neither a Participant nor the
Participant’s legal representative shall be, or have any of the rights and
privileges of, a shareholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
the Shares have been issued.

 

(d)                                 No Limit on Other Compensation Plans or
Arrangements.  Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other or additional compensation
plans or arrangements, and such plans or arrangements may be either generally
applicable or applicable only in specific cases.

 

(e)                                  No Right to Employment or Directorship. 
The grant of an Award shall not be construed as giving a Participant the right
to be retained as an employee of the Company or any Affiliate, or a Director to
be retained as a Director, nor will it affect in any way the right of the
Company or an Affiliate to terminate a Participant’s employment at any time,
with or without cause.  In addition, the Company or an Affiliate may at any time
dismiss a Participant from employment free from any liability or any claim under
the Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.

 

(f)                                   Governing Law.  The internal law, and not
the law of conflicts, of the State of Minnesota, shall govern all questions
concerning the validity, construction and effect of the Plan or any Award, and
any rules and regulations relating to the Plan or any Award.

 

(g)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan or

 

14

--------------------------------------------------------------------------------


 

any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction or Award, and the remainder
of the Plan or any such Award shall remain in full force and effect.

 

(h)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any Affiliate.

 

(i)                                     Securities Matters.  The Company shall
not be required to deliver any Shares until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

 

(j)                                    No Fractional Shares.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Share or whether such fractional Share or any rights thereto shall be canceled,
terminated or otherwise eliminated.

 

(k)                                 Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

Section 10.                                    Clawback and Recoupment

 

All Awards under this Plan shall be subject to recovery or other penalties
pursuant to (i) any Company clawback policy, as may be adopted or amended from
time to time, or (ii) any applicable law, rule or regulation or applicable stock
exchange rule, including, without limitation, Section 304 of the Sarbanes-Oxley
Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any applicable stock exchange listing rule adopted pursuant
thereto.

 

Section 11.                                    Effective Date of the Plan.

 

The Plan shall be subject to approval by the shareholders of the Company at the
annual meeting of shareholders of the Company to be held on October 26, 2016 and
the Plan shall be effective as of the date of such shareholder approval.  On and
after shareholder approval of the Plan, no awards shall be granted under the
Prior Plans, but all outstanding awards previously granted under the Prior Plans
shall remain outstanding and subject to the terms of the Prior Plans.

 

Section 12.                                    Term of the Plan.

 

The Plan shall terminate at midnight on October 26, 2026, unless terminated
before then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares

 

15

--------------------------------------------------------------------------------


 

available for Awards under the Plan have been purchased or acquired; provided,
however, that no Performance Award shall be granted under the Plan after the
first shareholder meeting to occur in the fifth year following the year in which
shareholders last approved (or re-approved) the Performance Goals, and provided,
further, that Incentive Stock Options may not be granted following the 10-year
anniversary of the Board’s adoption of the Plan.  The Plan shall remain in
effect as long as any Awards are outstanding.

 

Adopted by Board February 19, 2016

Approved by shareholders October 26, 2016

 

16

--------------------------------------------------------------------------------